On Motion of Mr. Leigh Solicitor for the said Defendant George Saxby praying that the Complainant might be compelled within one Month from this Day to give to the Master of this Court the Security that was ordered by this Court on the 15. January last to be given; to make Restitution in Case the Decree made in this Cause should be reversed and on hearing of Mr. Parsons Solicitor for the said Complainant It is Ordered that the said Motion be granted.
On reading the Petition of Charles Elliott Robert Rowand and Mary his Wife late Mary Mac Kowan and on hearing of Mr. Parsons Solicitor for the said Petitioners Ordered that the Prayer of the said Petition be granted.